NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued January 26, 2011
                                 Decided February 18, 2011

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10‐2429

UNITED STATES OF AMERICA,                       Appeal from the United States District
    Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                Eastern Division
       v.
                                                No. 09 CR 793‐1
GUILLERMO VAZQUEZ‐PITA,
    Defendant‐Appellant.                        Rebecca R. Pallmeyer,
                                                Judge

                                        O R D E R

        Guillermo Vazquez‐Pita, a Mexican citizen, pleaded guilty to unlawful presence after
removal, 8 U.S.C. § 1326(a), and argued for a below‐guidelines sentence on several grounds,
including the absence of a “fast track” program in the Northern District of Illinois.  The
district court accepted one of his arguments in mitigation, though not the fast‐track
contention, and sentenced Vazquez‐Pita below the guidelines range to 68 months.  On
appeal he principally claims that the court failed to evaluate his fast‐track argument.  The
government confesses error on this claim, but we conclude that the court fully addressed
Vazquez‐Pita’s sentencing arguments and committed no error. 

       Vazquez‐Pita was 6 when his parents lawfully entered the United States with their
children in 1973.  He has lived here ever since.  Between 1986, when he was 18, and 2009, he
No. 10‐2429                                                                              Page 2

incurred 7 convictions for drug offenses, 6 of them felonies.  Two other prosecutions ended
with acquittals, and 12 more arrests were not adjudicated.  He was removed to Mexico for
the first time in December 2005, but a few months later he was arrested in Chicago for a
drug crime.  He was removed again in May 2008, and by March 2009 he was back in
Chicago where again he was arrested for a drug crime.  This time he was charged in federal
court with violating § 1326(a).  The district court calculated a guidelines imprisonment
range of 77 to 96 months based on his criminal history category of VI and total offense level
of 21.  The offense level included a 16‐point upward adjustment because Vazquez‐Pita had
been convicted of a drug trafficking crime before he was removed.  See U.S.S.G.
§ 2L1.2(b)(1)(A).  He did not object to these calculations.

        At his sentencing in June 2010, Vazquez‐Pita argued for a 36‐month prison sentence,
which he described as comparable to his likely sentence in a judicial district with a fast‐track
program.  He did nothing to establish, however, that he would have satisfied the eligibility
criteria for fast‐track sentencing in any of the 16 judicial districts with a program.  His
lawyer devoted less than 2 pages of a 22‐page sentencing memorandum to the topic of fast‐
track disparity, and mentioned the subject only briefly at the sentencing hearing.  That
hearing was 6½ months after the oral argument in United States v. Reyes‐Hernandez, 624 F.3d
405 (7th Cir. 2010), which overturned decisions foreclosing sentencing judges from basing a
below‐range sentence solely on the absence of a fast‐track program in the prosecuting
district, id. at 417; see United States v. Galicia‐Cardenas, 443 F.3d 553, 555 (7th Cir. 2006);
United States v. Martinez‐Martinez, 442 F.3d 539, 543 (7th Cir. 2006).

        Vazquez‐Pita also identified other grounds in mitigation.  He pressed for leniency
because, as he viewed the circumstances, his § 1326(a) violation was indirectly the fault of
immigration authorities.  He had applied for citizenship in 1996 after marrying a United
States citizen (the couple now have four children), but, according to Vazquez‐Pita, his
application was denied because he missed a personal interview that no one had told him
about.  If not for that foul‐up, he insisted, he would have become a citizen and would not
have been removed from the United States.  The prosecutor countered with evidence that
Vazquez‐Pita’s criminal history would have ruined his prospects for citizenship even had
he attended the interview.

        In addition, Vazquez‐Pita advocated for a reduced sentence because he provided
information to the sheriff’s office while detained in the Cook County jail.  He also asserted
that his criminal history score was exaggerated because, he said, his felony convictions are
mostly for “simple drug possession” and do not evidence a “history of drug dealing.”  (In
fact, Vazquez‐Pita has felony convictions for distributing cocaine and possessing marijuana
with intent to distribute, and one of his “simple possession” cases involved the seizure of
$3,100 in currency and small quantities of heroin and cocaine.)  Leniency also was
No. 10‐2429                                                                                Page 3

warranted, Vazquez‐Pita continued, because the 16‐level upward adjustment in
§ 2L1.2(b)(1)(A) lacks empirical support.  And finally, he argued, he should receive the
benefit of proposed (and later adopted) Application Note 8 to § 2L1.2, which recognizes that
sometimes a lower sentence “may be appropriate on the basis of cultural assimilation.”

      The district court, in addressing the appropriate sentence, offered a lengthy
explanation for choosing 68 months: 

              I think, given the age of some of the offense conduct, I am prepared to
       conclude that Mr. Vazquez‐Pita’s criminal history is, at least to some degree,
       overstated.

              But I would observe in drawing that conclusion that the illegal
       reentries aren’t technically counted in exactly the same way themselves.

              I would note as well that there were more than a dozen arrests on
       other occasions.  Now, of course, if you are not convicted, those don’t count
       against you as criminal history points.  But it’s hard for me to believe that
       every one of those times was a case of mistaken identity or being picked up
       for something you didn’t do.

              The fact is that, apart from the time that you have been outside the
       United States, you have been involved in a lot of criminal activity while you
       are here.  And it’s that reason that I suspect would preclude you from being
       sworn in as a citizen at any point.

              What I am looking at now is, what is the appropriate sentence?

              [Defense counsel] is correct that there is at least a valid argument to be
       made that the 16‐point enhancement that’s added here was imposed by the
       Sentencing Commission without the kind of studies that we would ordinarily
       expect or want.  I am not inclined to conclude that because Mr. Vazquez‐Pita
       might be eligible for some lesser sentence in a fast‐track district that this
       Court should impose one, however.

              So I think he does require a substantial sentence, albeit one that’s
       lower than what the advisory guideline would otherwise call for.

              . . . .
No. 10‐2429                                                                                  Page 4

               I am going to impose a sentence of 68 months in custody.  This is to
       reflect not only the seriousness of the offense and the repeated nature of
       Mr. Vazquez’s conduct but also to acknowledge that at least some of the
       criminal history is a function of his having been an addict as opposed to his
       engaging in any violent offenses. 

              Mr. Vazquez‐Pita, I think serving a significant‐length sentence in
       custody is harsh enough, but as you know, the next step in your life is to be
       removed from the United State.  And for somebody who has been in the
       United States since he was five years old, I think that sentence is extremely
       harsh indeed.

               In fact, it would move me to impose an even lower sentence than I
       have already, but I am concerned because your repeated returns to the United
       States and the fact that your life is really here makes it so likely to me that you
       are going to be tempted to return once again.  And that just can’t happen.

              As unpleasant as it is, you really do need to face up to the fact that
       your future lies outside the borders of the United States.  You are going to
       have to make a life for yourself in another country and not come back here
       without the express written permission of the Department of Homeland
       Security.

       In a written statement of reasons, the court added that a “significant sentence is
warranted” whether or not § 2L1.2(b)(1)(A) is supported by empirical data.  And the
sentence imposed, the court continued, “is not greater than necessary.”

        On appeal Vazquez‐Pita principally argues that the district court failed to consider
whether a shorter prison sentence was warranted by the absence of a fast‐track program in
the district.  He also contends that the court should have disregarded § 2L1.2(b)(1)(A)
because that 16‐level upward adjustment lacks empirical support and, in his view, yields
sentences which are “far greater than necessary” to achieve the goals of 18 U.S.C. § 3553(a). 
Vazquez‐Pita further asserts that the judge improperly considered arrests that did not lead
to convictions, and gave him more—instead of less—prison time because of his cultural
assimilation.  We address these arguments in turn, beginning with the fast‐track claim.

        Fast‐track sentencing requires that defendants waive significant rights in exchange
for leniency, including the rights to file pretrial motions, to appeal, and to collaterally
challenge a conviction under 28 U.S.C. § 2255.  See John Ashcroft, Mem. from Att’y Gen. John
Ashcroft Setting Forth Justice Dep’t’s “Fast‐Track” Policies, 16 FED. SENTENCING REP. 134, 135
No. 10‐2429                                                                                Page 5

(2003).  After Reyes‐Hernandez, 624 F.3d at 422, sentencing judges possess recognized
discretion to weigh the absence of a fast‐track program in analyzing the § 3553(a) factors. 
But that opinion does not require a reduced sentence.  Id. at 421.  

        Vazquez‐Pita maintains that the district court never considered his fast‐track
argument, but the sentencing transcript belies that view.  On the other hand, the
government acknowledges that the judge evaluated the argument but asserts that she
rejected it without giving a clear explanation.  This view, too, is rebutted by the transcript,
and though we give deference to the government’s position, we are not required to accept it. 
See United States v. Demaree, 459 F.3d 719, 793 (7th Cir. 2006); United States v. Locklear, 97 F.3d
196, 198 (7th Cir. 1996).  Rather, even when the government confesses error, we must make
an independent assessment.  United States v. Wilson, 237 F.3d 827, 833 (7th Cir. 2001); Griffin
v. United States, 109 F.3d 1217, 1219 (7th Cir. 1997).

        The district judge said nothing suggesting that she was unable or unwilling to
consider the fast‐track argument, and it makes little sense to interpret her statements in that
manner.  As we have noted, Reyes‐Hernandez (another case from the Northern District of
Illinois) had been argued and was under advisement when Vazquez‐Pita was sentenced. 
And, indeed, a month before Reyes‐Hernandez was argued, this same district judge had
rejected a fast‐track argument in another § 1326(a) prosecution, not because she thought
leniency was beyond her discretion to grant, but because she was not convinced that a
reduction based the asserted fast‐track disparity was warranted in the particular case. 
See United States v. Torres‐Vasquez, No. 09‐3641, 2010 WL 472354 (7th Cir. Nov. 22, 2010)
(nonprecedential decision).  We cannot envision why the district court would have
exercised discretion previously and then refused to do so in sentencing Vazquez‐Pita.

        The district judge said she was not “inclined to conclude” that Vazquez‐Pita ought to
get a lower sentence simply because he “might be eligible for some lesser sentence in a fast‐
track district.”  The judge’s statement conveys that she was not persuaded by the argument,
not that she refused even to consider it.  The judge proceeded as she did in Torres‐Vasquez:
she acknowledged the argument but rejected it as unpersuasive, and when her explanation
is read in context, it is clear that the judge did all that we require.  See Reyes‐Hernandez, 624
F.3d at 420.  What the judge deemed most significant was Vazquez‐Pita’s prior convictions
and his repeated unlawful entries, and her written statement of reasons issued after the
sentencing confirms that the judge resolved that a sentence of 68 months was necessary to
dissuade Vazquez‐Pita from violating § 1326(a) yet again when he is release from prison
and removed for a third time.

      In addition, our analysis in Reyes‐Hernandez starts with the proposition that a
defendant advocating a reduced sentence because of fast‐track disparity must initially
No. 10‐2429                                                                               Page 6
establish, as a factual predicate, that he would “have been eligible for fast‐track status had it
been available” and would have pursued the option.  624 F.3d at 420; see United States v.
Olmeda‐Garcia, 613 F.3d 721, 724 (7th Cir. 2010).  Absent that groundwork, the “disparity”
argument is illusory.  Yet Vazquez‐Pita did not claim that he tried to resolve his prosecution
with dispatch and under terms that would have made him eligible for fast‐track status in a
district with a program.  Nor did he measure his own circumstances—his criminal history
and number of removals, for example—against the fast‐track criteria in districts with
programs.  Instead, he expected the court to assume that he would have gotten fast‐track
status wherever a program exists, but as we explained in Olmeda‐Garcia, 613 F.3d at 724, a
district judge is not even compelled to respond to such undeveloped arguments.

        We thus reject the fast‐track claim, and Vazquez‐Pita’s remaining contentions require
only brief discussion.  He argues that the district court should have bypassed the 16‐level
increase in § 2L1.2(b)(1)(A), which he characterizes as a “knee‐jerk reaction” to immigration
crimes.  As a general matter, he insists, the guideline is “arbitrary and invalid” because it
lacks empirical support.  But district courts are never free to miscalculate the guidelines
range; the judge must correctly calculate the guidelines range—using the guidelines as
written—and then, as a matter of discretion, may deviate from that range based on myriad
factors, including disagreement with a particular guideline.  See United States v. Shamah, 624
F.3d 449, 457 (7th Cir. 2010); United States v. Nelson, 491 F.3d 344, 347 (7th Cir. 2007). 
Sentencing judges are not required, though, to delve into a guideline’s drafting history to
satisfy themselves that the process yielded a good result.  United States v. Moreno‐Padilla, 602
F.3d 802, 814 (7th Cir. 2010); United States v. Aguilar‐Huerta, 576 F.3d 365, 367‐68 (7th Cir.
2009).  As we said in Aguilar‐Huerta, judges need not entertain arguments “that a guideline
is unworthy of application in any case because it was promulgated without adequate
deliberation,“ 576 F.3d at 367‐68, and that is all Vazquez‐Pita really says here:
§ 2L1.2(b)(1)(A) should be discounted in every case without exception.  The district court
acknowledged this contention, but even that step was unnecessary.

        We also reject Vazquez‐Pita’s contention that the district court improperly
considered unadjudicated arrests in fashioning his sentence.  Criminal conduct not resulting
in conviction is relevant if the sentencing court finds by a preponderance that the conduct
occurred, United States v. Johnson, 427 F3d 423, 428‐29 (7th Cir. 2005), but an arrest, standing
alone, should not be considered, United States v. Walker, 98 F.3d 944, 948 (7th Cir. 1996);
United States v. Williams, 910 F.2d 1574, 1579‐80 (7th Cir. 1990).  The defendant bears the
burden of establishing reliance on improper information, United States v. Turner, 604 F.3d
381, 385 (7th Cir. 2010); United States v. Salinas, 365 F.3d 582, 587‐88 (7th Cir. 2004), and
Vazquez‐Pita has not carried that burden.  While in passing the district court alluded to his
“dozen arrests,” the court did not say anything suggesting that his arrest record played a
material part in the sentencing analysis.  To the contrary, the court sympathized with
No. 10‐2429                                                                                 Page 7
Vazquez‐Pita’s alleged drug addiction and concluded that his criminal history was
overstated.  We are unpersuaded, therefore, by his speculation that his sentence would have
been further reduced if the district court had not mentioned his arrest record.

        And, finally, there is no merit to Vazquez‐Pita’s contention that the district court
improperly cited his cultural assimilation to increase his sentence.  Vazquez‐Pita had urged
the court to rely on Application Note 8 to § 2L1.2, which envisions that a reduced sentence
might be appropriate in some instances where cultural assimilation was the primary
motivation for a violation of § 1326(a).  According to Vazquez‐Pita, the district court had
signaled a willingness to go further below the range but declined out of concern that he
would be tempted to reenter the United States because his “life is really here.”  This new
application note did not take effect until after Vazquez‐Pita had been sentenced, and,
regardless, it would not have benefitted him because the provision rejects leniency that is
“likely to increase the risk to the public from further crimes of the defendant.”  See U.S.S.G.
§ 2L1.2 cmt. n.2.  That was the district court’s concern: too short of a sentence would not
encourage Vazquez‐Pita to “face up to the fact” that his “future lies outside the borders of
the United States.”  At all events, the district court did not increase his prison sentence based
on cultural assimilation; at most, the court did not further decrease the term based on his
upbringing in the United States.  Morever, Vazquez‐Pita cites no authority for his
assumption that cultural assimilation cannot be a ground for increasing a sentence.  A
defendant cannot cabin the sentencing court’s discretion or limit its exercise to favorable
rulings, and what a defendant proposes as an argument in mitigation may sound to the
court more like a factor in aggravation.  That risk is inherent in discretionary sentencing. 
See United States v. Jackson, 547 F.3d 786, 794‐95 (7th Cir. 2008); United States v. Blue, 453 F.3d
948, 952‐55 (7th Cir. 2006). 

     Accordingly, we reject Vazquez‐Pita’s challenges to his below‐range sentence and
AFFIRM the judgment of the district court.